Title: To James Madison from Anthony Terry, 24 January 1806 (Abstract)
From: Terry, Anthony
To: Madison, James


                    § From Anthony Terry. 24 January 1806, Cádiz. “Permit me to address you on a Subject most painfull to my feelings, as it attacks in a base manner the reputation and Character of Mr. Joseph Yznardy Consul for the United States of America at this Place.
                    “A Publication against him has appeared in One of the Philadelphia Papers dated Cádiz 15th. August 1805. whereof I inclose you an exact Copy.
                    “The want of Signature to this Publication, at once evinces the malignity of its Author, and his wants of proofs to Support the charges he heaps up against Mr. Yznardy.
                    “I have strong, and more than one reason to ascribe it to a certain American (obliged to leave his Country) lately arrived in this City to form an Establishment, which I am informed he recommends by representing the Character of those who are in the American line, much in the way he States that of Mr. Yznardy’s; In a word he is one of those Men who stabbs the reputation of others in the dark, that he may advance his Interest by it, and consistent with this plan he has circulated reports at once ridiculous and expressive of his intentions, sometimes Saying that to be Consul of the United States depends on his will, at others, that the place of Vice Consul had been offered to him, and lately he has mentioned to have Sollicited the appointment of American Navy Agent at this place, which he makes no doubt of obtaining.
                    “But whether he will, or will not, Succeed, would have troubled Mr. Yznardy or I verry little, did not his unprovoked and injurious attack, render necessary that I should take notice of it, explain his views and the Vile Steps by which he means to accomplish them.
                    “At the Same time I have also deemed proper to Subjoin to the Copy of his publication, remarks explanatory of the conduct of Mr. Yznardy, whose Zeal for the interest of the American Citizens you well Know, as well as the Public here, and in America at large; on the other hand the care and punctuality I have observed in conveying to you every information relative to the American Trade, and the transactions either general or particular that have occurred, will ⟨ea⟩sily discover the

falsehood of the accusation trown [sic] against Mr. Yznardy, and you will do him I hope the Justice to believe that the Government of the United States has at this place a Zealous and faithfull Agent.”
                